DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US PGPub 2009/0050978) in view of Ikegaya (US PGPub 2018/0247892).
Regarding claim 1, Ueda discloses in Figs. 1A-C, 
a semiconductor layer (1, para. [0056]) of a first conductivity type (p-type); 
a plurality of band-shaped regions (7s, 7bs, para. [0059]) extending in a first direction (up-down in Fig. 1A) and being provided on the semiconductor layer; 
a plurality of drain regions (7d, para. [0056]) extending in the first direction, being provided on the semiconductor layer, being separated from the band-shaped regions, and being of a second conductivity type (n-type); 
a gate insulating film (9, para. [0057]) provided in a region directly above a region of the semiconductor layer between one of the band-shaped regions and one of the drain regions; 
a gate electrode (11, para. [0057]) extending in the first direction and being provided on the gate insulating film; 
first contacts (15bs, para. [0060]) connected to the band-shaped regions; and 
second contacts (15d, para. [0060]) connected to the drain regions, 
each of the band-shaped regions including 
a back gate region (7bs, para. [0059]) of the first conductivity type (p+), an impurity concentration of the back gate region being higher than an impurity concentration of the semiconductor layer (7bs are p+ whereas per para [0021] substrate doping is low), and 
a source region (7s, para. [0059]) of the second conductivity type (n+), an impurity concentration of the source region being higher than the impurity concentration of the semiconductor layer (7s are n+ whereas per para [0021] substrate doping is low), each of the plurality of band-shaped regions and each of the plurality of drain regions being arranged alternately in a second direction in an element region.
Ueda appears not to explicitly disclose that a contact surface area between a second region and the second contacts being less than a contact surface area between a first region and the second contacts and a contact surface area between a third region and the second contacts when at least one of the drain regions is subdivided into the first region, the second region, and the third region, when the second region is disposed between the first region and the third region in the first direction, and when a length of the first region, a length of the second region, and a length of the third region in the first direction are set to be equal to each other.
Ikegaya discloses in Fig. 11 and para. [0050-0053] (see also Figs. 1-4), a two-dimensional MOS layout in which source (S, para. [0023]) and drain (D, para. [0023]) regions extend in a first direction and alternate in a second direction to provide a large width, and wherein a greater number of contacts (201, para. [0028]; see Fig. 11, black contacts) and total contact surface area are provided in both the source and drain regions in outermost portions  of the extending first direction relative to the central region (204, para. [0028]). Contact number and area are respectively provided to produce resistance such that current flow in and along each transistor leg is equalized (para. [0033-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a contact distribution as in Ikegaya in Ueda to equalize current throughout the device.  In so doing, a contact surface area between a second region and the second contacts being less than a contact surface area between a first region and the second contacts and a contact surface area between a third region and the second contacts when at least one of the drain regions is subdivided into the first region, the second region, and the third region, when the second region is disposed between the first region and the third region in the first direction, and when a length of the first region, a length of the second region, and a length of the third region in the first direction are set to be equal to each other.
Regarding claim 2, Ueda as combined (as per Ikegaya Fig. 11 applying to both source and drain contacts) therein discloses that a contact surface area between a fifth region and the first contacts is less than a contact surface area between a fourth region and the first contacts and a contact surface area between a sixth region and the first contacts when at least one of the band-shaped regions is subdivided into the fourth region, the fifth region, and the sixth region, when the fifth region is disposed between the fourth region and the sixth region in the first direction, and when a length of the fourth region, a length of the fifth region, and a length of the sixth region in the first direction are set to be equal to each other.
Regarding claim 3, Ueda (Fig. 1A) therein discloses that the back gate region (7bs) and the source region (7s) are arranged alternately along the first direction in the band-shaped region.
Regarding claim 4, Ueda discloses in Figs. 1A-C, 
a semiconductor layer (1, para. [0056]) of a first conductivity type (p-type); 
a plurality of band-shaped regions (7s, 7bs, para. [0059]) extending in a first direction (up-down in Fig. 1A) and being provided on the semiconductor layer; 
a plurality of drain regions (7d, para. [0056]) extending in the first direction, being provided on the semiconductor layer, being separated from the band-shaped regions, and being of a second conductivity type (n-type); 
a gate insulating film (9, para. [0057]) provided in a region directly above a region of the semiconductor layer between one of the band-shaped regions and one of the drain regions; 
a gate electrode (11, para. [0057]) extending in the first direction and being provided on the gate insulating film; 
first contacts (15bs, para. [0060]) connected to the band-shaped regions; and 
second contacts (15d, para. [0060]) connected to the drain regions, 
each of the band-shaped regions including 
a back gate region (7bs, para. [0059]) of the first conductivity type (p+), an impurity concentration of the back gate region being higher than an impurity concentration of the semiconductor layer (7bs are p+ whereas per para [0021] substrate doping is low), and 
a source region (7s, para. [0059]) of the second conductivity type (n+), an impurity concentration of the source region being higher than the impurity concentration of the semiconductor layer (7s are n+ whereas per para [0021] substrate doping is low), 
each of the plurality of band-shaped regions and each of the plurality of drain regions being arranged alternately in a second direction in an element region.
Ueda appears not to explicitly disclose that a contact surface area between a second region and the first contacts being less than a contact surface area between a first region and the first contacts and a contact surface area between a third region and the first contacts when at least one of the band-shaped regions is subdivided into the first region, the second region, and the third region, when the second region is disposed between the first region and the third region in the first direction, and when a length of the first region, a length of the second region, and a length of the third region in the first direction are set to be equal to each other.
Ikegaya discloses in Fig. 11 and para. [0050-0053] (see also Figs. 1-4), a two-dimensional MOS layout in which source (S, para. [0023]) and drain (D, para. [0023]) regions extend in a first direction and alternate in a second direction to provide a large width, and wherein a greater number of contacts (201, para. [0028]; see Fig. 11, black contacts) and total contact surface area are provided in both the source and drain regions in outermost portions  of the extending first direction relative to the central region (204, para. [0028]). Contact number and area are respectively provided to produce resistance such that current flow in and along each transistor leg is equalized (para. [0033-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a contact distribution as in Ikegaya in Ueda to equalize current throughout the device.  In so doing, a contact surface area between a second region and the first contacts being less than a contact surface area between a first region and the first contacts and a contact surface area between a third region and the first contacts when at least one of the band-shaped regions is subdivided into the first region, the second region, and the third region, when the second region is disposed between the first region and the third region in the first direction, and when a length of the first region, a length of the second region, and a length of the third region in the first direction are set to be equal to each other.
Regarding claim 5, Ueda (Fig. 1A) therein discloses that the back gate region (7bs) and the source region (7s) are arranged alternately along the first direction in the band-shaped region.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Ikegaya, and further in view of Kim (US PGPub 2008/0067615).
Regarding claim 6, Ueda as combined appears not to explicitly disclose an element-separating insulating film provided between the drain region and the source region, the element-separating insulating film contacting the drain region but not contacting the source region; and 
a drift region provided in a region directly under the element-separating insulating film, the drift region being connected to the drain region and being of the second conductivity type, an impurity concentration of the drift region being lower than an impurity concentration of the drain region.
Kim discloses in Fig. 2, an LDMOS device including an element-separating insulating film (130) provided between a drain region (right n+ in drift) and a source region (left n+ in p-well), the element-separating insulating film contacting the drain region but not contacting the source region; and 
a drift region (Ndrift) provided in a region directly under the element-separating insulating film, the drift region being connected to the drain region and being of a second conductivity type, an impurity concentration of the drift region being lower than an impurity concentration of the drain region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the drift region structure of Kim in Ueda as combined to implement an LDMOS device.  In so doing, an element-separating insulating film provided between the drain region and the source region, the element-separating insulating film contacting the drain region but not contacting the source region; and a drift region provided in a region directly under the element-separating insulating film, the drift region being connected to the drain region and being of the second conductivity type, an impurity concentration of the drift region being lower than an impurity concentration of the drain region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891